Filed 8/20/15 P. v. West CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C076456

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM037149)

         v.

JONATHAN NATHAN WEST, SR.,

                   Defendant and Appellant.




         Following a jury trial, defendant Jonathan Nathan West, Sr., was convicted of a
single count of receiving stolen property and sentenced to two years in state prison. On
appeal, defendant challenges the sufficiency of the evidence to support the conviction.
We conclude that substantial evidence supports the jury’s determination that defendant
knowingly possessed stolen property and affirm.
                                                  BACKGROUND
         On the morning of February 16, 2012, college student Joshua Gill was getting
ready to go for a bike ride with a friend and neighbor from his apartment complex on

                                                             1
Nord Avenue in Chico. He noticed a “suspicious” man walking outside, but did not get a
good look at him. A short time later, Gill noticed that his backpack, which he had left on
a chair outside of his apartment, was missing. The backpack contained Gill’s keys and
wallet. Gill searched the area around his apartment complex for the missing backpack.
When the search proved unsuccessful, Gill called police. While on the phone with the
police department, Gill noticed two “suspicious” individuals staring at him from outside
the perimeter of the apartment complex. The individuals were wearing coats that would
have been large enough to conceal Gill’s small backpack. They left the area while Gill
was still on the phone with police.
       A few months later, in the early morning hours of June 27, 2012, Chico Police
Officer Justin Adrian responded to a disorderly conduct call at 1572 Nord Avenue.
Officer Adrian contacted defendant, who reported that he had been in an argument with
his roommate. Officer Adrian, who had responded to another disorderly conduct call
involving defendant an hour earlier, arrested defendant for public intoxication.
       Officer Adrian searched defendant incident to arrest and found Gill’s driver’s
license and debit card in defendant’s wallet. Officer Adrian investigated and learned that
Gill’s driver’s license and debit card had been reported stolen some four to five months
earlier. During the course of his investigation, Officer Adrian also learned that no one
had attempted to use Gill’s debit card during the time it was missing.
       On October 15, 2012, defendant was charged with one count of receiving stolen
property. The information further alleged that defendant had two prior strike convictions
for attempted robbery and burglary.


       Defendant was tried by a jury. During the trial, Gill testified that he did not give
anyone permission to take his backpack, driver’s license, or debit card. He
acknowledged that he could not positively identify defendant as one of the “suspicious”
individuals he saw on the morning of the theft. Officer Adrian testified that there is a

                                              2
black market for stolen driver’s licenses and debit cards, which can be used to
fraudulently obtain goods using someone else’s identity. Defendant did not testify and
called no witnesses.
       During closing arguments, defendant’s trial counsel acknowledged that, “[a]
driver’s license, debit card, they are not things that you want in somebody else’s hands.”
Nevertheless, he suggested that, “[t]hese items that were stolen four months ago may
have been discarded.”
       Following the jury trial, defendant was found guilty of receiving stolen property.
In a bifurcated proceeding, the jury also found the prior conviction allegations to be true.
       Defendant appeared for sentencing on April 16, 2014. The trial court exercised its
discretion to strike both of defendant’s prior convictions and sentenced him to the middle
term of two years in state prison.
       Defendant filed a timely notice of appeal.
                                       DISCUSSION
       Defendant argues there is insufficient evidence to support his conviction for
receiving stolen property. Specifically, he contends there is nothing in the record to
support the jury’s finding he knew the driver’s license and debit card were stolen. We
conclude sufficient evidence supports his conviction.
       “When considering a challenge to the sufficiency of the evidence to support a
criminal conviction, we review the whole record in the light most favorable to the verdict,
drawing all inferences that reasonably support it, and determine whether it contains
substantial evidence--that is, evidence which is reasonable, credible, and of solid value--
from which a trier of fact could rationally find the defendant guilty beyond a reasonable
doubt. [Citations.] In making this determination, we do not reweigh the evidence,
resolve conflicts in the evidence, draw inferences contrary to the verdict, or reevaluate
the credibility of witnesses. [Citation.] Moreover, because it is the jury, not the
reviewing court, that must be convinced of the defendant’s guilt beyond a reasonable

                                              3
doubt, we are bound to sustain a conviction that is supported by only circumstantial
evidence, even if that evidence is also reasonably susceptible of an interpretation that
suggests innocence.” (People v. Little (2004) 115 Cal. App. 4th 766, 771; see also
People v. Kraft (2000) 23 Cal. 4th 978, 1053.)
       “Proof of the crime of receiving stolen property requires establishing that the
property in question was stolen, that the defendant was in possession of it, and that the
defendant knew the property to be stolen.” (People v. Anderson (1989) 210 Cal. App. 3d
414, 420.) Here, the evidence was undisputed that a backpack containing Gill’s driver’s
license and debit card was removed from the chair outside Gill’s Nord Avenue apartment
without his consent, and defendant was found in possession of Gill’s license and debit
card several months later, outside his own residence on Nord Avenue. Defendant does
not challenge the sufficiency of the evidence to support the first two elements of his
conviction for receiving stolen property. Instead, he contends the evidence was not
sufficient to show he knew Gill’s driver’s license and debit card were stolen. Thus, only
the knowledge requirement is at issue here.
       “Knowledge that property was stolen can seldom be proved by direct evidence and
resort must often be made to circumstantial evidence. . . . ‘Possession of recently stolen
property is so incriminating that to warrant conviction there need only be, in addition to
possession, slight corroboration in the form of statements or conduct of the defendant
tending to show his guilt.’ ” (People v. Vann (1974) 12 Cal. 3d 220, 224, quoting
People v. McFarland (1962) 58 Cal. 2d 748, 754.) Put another way, the “knowing
possession by a defendant of recently stolen property raises a strong inference of the
other element of the crime: the defendant’s knowledge of the tainted nature of the
property. This inference is so substantial that only ‘slight’ additional corroborating
evidence need be adduced in order to permit a finding of guilty.” (People v. Anderson,
supra, 210 Cal.App.3d at p. 421.)



                                              4
       Courts have been reluctant to draw a bright line in terms of what constitutes
“recently” stolen property. (See People v. Anderson, supra, 210 Cal.App.3d at p. 422.)
Whether the time period is “recent” is a matter to be decided by the trier of fact. (Ibid.)
Here, the jury could reasonably find that Gill’s driver’s license and debit card were
“recently” stolen when they were found in defendant’s possession four to five months
after the theft. (See Anderson, at p. 422 [four and one-half months from theft to
possession deemed recent]; People v. Lopez (1954) 126 Cal. App. 2d 274 [nine-month
time span deemed recent].) Therefore, only slight corroboration was required to prove
defendant’s guilt. (Anderson, at p. 421.)
       Defendant contends the prosecution failed to present even slight corroborative
evidence, emphasizing that there was no evidence he said or did anything showing
consciousness of guilt. The People respond that driver’s licenses and debit cards are
uniquely personal objects, which have no intrinsic value other than as instruments of
identity theft.1 The People also observe that defendant failed to offer any explanation as
to why Gill’s driver’s license and debit card were in his wallet.




       “ ‘[P]ossession of stolen property, accompanied by no explanation, or an
unsatisfactory explanation of the possession, or by suspicious circumstances, will justify



1       Relying on People v. Hallman (1973) 35 Cal. App. 3d 638 and People v. Ricketts
(1970) 7 Cal. App. 3d 441, defendant acknowledges that the time, place, and manner of
possession may supply the requisite corroborative evidence in appropriate cases, but
insists the present case is factually distinguishable. We recognize that Hallman and
Ricketts involved different facts, but note that neither case purports to limit the
circumstances under which the attributes of possession may be deemed to supply the
necessary corroborative evidence, and neither precludes the jury’s determination that
defendant knowingly possessed stolen property here.



                                              5
an inference that the goods were received with knowledge that they had been stolen.’ ”
(People v. McFarland, supra, 58 Cal.2d at p. 754; see also People v. Moses (1990)
217 Cal. App. 3d 1245, 1251 [“Since direct evidence of defendant’s knowledge rarely
exists, circumstantial evidence often comes from ‘possession of stolen property
accompanied by no explanation or unsatisfactory explanation, or by suspicious
circumstances . . . .’ ”]; People v. Alvarado (1982) 133 Cal. App. 3d 1003, 1019-1020 [“In
routine circumstances, the knowledge element is inferred from the defendant’s failure to
explain how he came to possess a stolen item or his offer of an unsatisfactory explanation
or from suspicious circumstances attendant upon his possession of the item”].) Here,
although defense counsel speculated in closing argument that Gill’s driver’s license and
debit card “may have been discarded,” the defense offered no evidence to support such a
theory, and the jury reasonably rejected it. (See generally, Barnes v. United States (1973)
412 U.S. 837, 845-846 [37 L. Ed. 2d 380, 387-388] [evidence that the defendant possessed
recently stolen Treasury checks payable to persons he did not know, and that defendant
“provided no plausible explanation for such possession consistent with innocence,” was
“clearly sufficient to enable the jury to find beyond a reasonable doubt that petitioner
knew the checks were stolen”].)2
       A rational juror could conclude that a person stealing a backpack would be
unlikely to discard the contents of a wallet found inside the backpack, particularly a
driver’s license and debit card, which are valuable as instruments of identity theft. A
rational juror could also conclude from the fact that defendant stored Gill’s driver’s
license and debit card in his wallet that he considered them valuable and did not intend to




2      Contrary to defendant’s contention, allowing a jury to infer guilt from possession
of recently stolen property in such circumstances does not relieve the prosecution of its
burden of proof. (See Barnes v. United States, supra, 412 U.S. at pp. 841-847 & fn. 12
[37 L.Ed.2d at pp. 385-388 & fn. 12].)

                                             6
return them. A rational juror could also conclude from the fact that defendant offered no
alternative explanation for how he came to possess Gill’s driver’s license and debit card
that defendant received them with knowledge they were stolen. Taken together, these
circumstances were enough to permit the jury to find that defendant knew Gill’s driver’s
license and debit card were stolen. Accordingly, we reject defendant’s challenge to the
sufficiency of the evidence.
       We also reject defendant’s argument that the evidence was insufficient in light of
the passage of time between the theft of Gill’s driver’s license and debit card and their
discovery in defendant’s wallet. Relying on Anderson, defendant argues that, “[t]he more
time that passes between the theft and the defendant’s possession, the more corroborating
evidence is necessary to sustain a conviction.” (People v. Anderson, supra,
210 Cal.App.3d at p. 421 [“Catching a defendant with the goods in possession shortly
after a theft rationally suggests a connection to and knowledge of the crime; while the
passage of a long period between the theft and the defendant’s possession of the stolen
property weakens any inference of guilty knowledge”].) Anderson, however, does not
purport to set forth a requisite quantum of corroborating evidence. To the contrary,
Anderson leaves such factual determinations to the jury. (Id. at p. 422.) Here, the jury
implicitly concluded that defendant’s possession of Gill’s recently stolen property raised
an inference that defendant knew the property was stolen, such that only slight
corroboration was required for a finding of guilt. As we have discussed, that minimal
standard was met on the evidence presented. Therefore, defendant’s challenge to the
sufficiency of the evidence fails.




                                      DISPOSITION
       The judgment is affirmed.



                                             7
                                   ROBIE   , J.



We concur:



     BLEASE   , Acting P. J.



     MURRAY   , J.




                               8